BRITT, Judge.
Defendant contends first that the court erred in denying his motions to dismiss the charges at the close of all the evidence. We find no merit in this contention.
Defendant argues that the evidence failed to show that the packets upon which his fingerprints were found contained heroin; that even if they did, the mere evidence of his prints, standing alone, was insufficient to support the verdicts returned when there was no evidence showing when the prints were made and his evidence showed that he came in contact with the aluminum foil in a legitimate way.
We do not find defendant’s arguments persuasive. Not only did the evidence disclose defendant’s fingerprints on the packets, inside and outside, but it showed that he was living with Charles Ward, the principal offender, during May and June of 1975; that he left the State after Ward’s arrest and presented false identification when apprehended in South Carolina.
We recognize the rule that when the State relies on evidence of fingerprints, it must show not only the presence of the prints but additional circumstances which reasonably tend to show that *582the prints could only have been impressed at the time of the commission of the crime. State v. Reynolds, 18 N.C. App. 10, 195 S.E. 2d 581 (1973). We think sufficient additional circumstances were shown in this case.
Defendant contends next that the court erred in failing, ex mero mo tu, to correct certain inaccurate and improper statements made by the district attorney in his argument to the jury. This contention has no merit.
The prosecutor’s closing argument to the jury is included in the record on appeal. Defendant has filed exceptions to some 12 portions of the argument but only one exception is supported by an objection. We decline to consider the portions to which there was no objection. Rule 10, Rules of Appellate Procedure, 287 N.C. 671, 698-9.
As to the statement that was objected to, we fail to perceive how it was prejudicial to defendant.
Finally, defendant contends the court erred in sentencing him “on two charges where the evidence reflected at best only one offense”. We find no merit in this contention.
Defendant argues that the theory of the State’s case against him was that he participated in “cutting” and packaging the heroin and that there was no evidence tending to show that he did that on separate occasions. We are not impressed with this argument. The evidence showed that Ward was apprehended with a large quantity of heroin on two separate occasions, seven days apart; that defendant was living with Ward for some seven or eight weeks prior to the date of Ward’s last arrest; and that defendant’s fingerprints were found on packets of heroin seized on both occasions. We think this evidence was sufficient to raise an inference that the heroin was prepared and packaged on at least two occasions, thereby posing a question for jury determination.
In defendant’s trial and the judgments appealed from, we find
No error.
Judges Parker and Vaughn concur.